Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, Keeling teaches a resonator transmitting power in a resonance mode (see 206 fig.2 para 0040) , the resonator comprising: a first coil (see para. 0005- 0006, paragraphs 0039-0043 fig.3B) and a second coil including three sub-coils and ferrite plates (see fig.4a parag.0063-0064), (see para. 0005- 0006, paragraphs 0039-0043 fig.2). 
Keeling doesn’t expressly teach first coil having a wire group including three wires arranged in line and alternately extended in first direction and second direction orthogonal to the first direction and wherein the first coil is stacked adjacent to the second coil.
Hence claim 1 is deemed allowable.
Claims 2-14 depend on allowable claim 1, hence claims 2-14 are also deemed allowable.
Regarding claim 15, Keeling teaches wireless power transmitter transmitting power to a wireless power receiver  (see 200, 214 fig.2 para 0039-0043), the wireless power transmitter comprising: a power supply unit supplying the power to the wireless power transmitter  (see 202 fig.2 para 0039-0043); a matching circuit performing impedance matching (see 206 fig.2 para 0040); a resonator transmitting the power to the wireless power receiver (see 206 fig.2 para 0040); and a control unit performing out-of-band communication (see controller   para 0070), wherein the resonator includes a (see para. 0005- 0006, paragraphs 0039-0043 fig.3B (see fig.4a parag.0063-0064),, (see para. 0005- 0006, paragraphs 0039-0043 fig.2).
Keeling doesn’t expressly teach first coil having a wire group including three wires arranged in line and alternately extended in first direction and second direction orthogonal to the first direction and wherein the first coil is stacked adjacent to the second coil.
Hence claim 15 is deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836